139 F.3d 906
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LOUIS DREYFUS CORPORATION;  Transamerica Insurance Company,Petitioners,v.Ingrid STRANDHOLM, (Lloyd W. Strandholm, Deceased);Director, Office of Workers' CompensationPrograms, Respondents.
No. 96-70873.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 8, 1998.Decided Feb. 5, 1998.

Before:  ALDISERT,** PREGERSON, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
We deny Appellant's petition for review from the Benefits Review Board's summary affirmance of the ALJ's opinion.  The ALJ's findings must be accepted "unless they are contrary to the law, irrational, or unsupported by substantial evidence."   See Brady-Hamilton Stevedore Co. v. OWCP, 58 F.3d 419, 421 (9th Cir.1995) (citation and internal quotations omitted);  33 U.S.C. § 921 (b)(3).  The Benefits Review Board's decisions are reviewed for errors of law and adherence to the substantial evidence standard.  Sproul v. OWCP, 86 F.3d 895, 898 (9th Cir.1996).


3
The ALJ's opinion was supported by substantial evidence and was not contrary to the law.  Experts testified not only to the likelihood that Mr. Strandholm's injury resulted in his starting the fire, but also to the likelihood that the injury resulted in his failure to flee the premises.  After a thorough evaluation of the expert evidence presented by both parties, the ALJ credited the Appellee's experts' opinions.  The ALJ properly found Mrs. Strandholm had not only met the requirements for a prima facie case but had, considering the evidence as a whole, established by a preponderance that she was entitled to benefits.


4
We grant Mrs. Strandholm's request for attorneys' fees pursuant to 33 U.S.C. § 928 and refer this matter to the Appellate Commissioner for determination of the proper amount.


5
PETITION DENIED.



**
 The Honorable Ruggero J. Aldisert, Senior Circuit Judge for the Third Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3